‘ internal_revenue_service department of the treasury index number washington oc person to contact telephone number refer reply to cc dom p si plr-119807-98 date mar b99 legend x i o l e l z j z l o j i t o u t i u o u o w u this letter refers to your ruling_request dated date amended on april and date concerning the effects of a proposed transaction under sec_1245 and sec_1250 of the internal_revenue_code x a corporation organized under the laws of the state of o is recognized as exempt under sec_501 of the code x's sole property is rental income- producing real_estate known as j located in the city of m state of n the property x collects the rental income paid_by tenants of the property and pays it over net of expenses to a on behalf of b b is a governmental_plan for a state's retired employees described in sec_401 and exempt under sec_501 ais a state instrumentality and is comprised of the governor treasurer and comptroller of the state ie plr-119807-98 ahas determined that the form of ownership of the property by x produces an unnecessary tax burden under the state laws of n and that the state tax reduces the benefits available to b’s beneficiaries the state of n imposes an initial franchise tax of dollar_figure and an annual franchise tax of of the paid-in capital of x ahas determined that the state of n will not impose the franchise tax if the property is held by a limited_liability_company acreated y as a limited_liability_company y filed its certificate of formation with the state of o’s division of corporations y’s certificate of formation and the accompanying operating_agreement provide that y was organized for the exclusive purposes of acquiring and holding title to real_property collecting income from the property and remitting net_income therefrom to one or more members of described in sec_501 of the code y's sole member is a on behalf of b y has been determined to be exempt under sec_501 a proposes that x be merged with and into y with y as the surviving entity y will become the owner of the property and will assume all responsibility for managing the property and paying over the rental income net of expenses to a for the benefit of b in a fetter dated date the internal_revenue_service determined that bis a qualified_retirement_plan described in sec_401 of the code and that b is exempt from federal_income_tax under sec_501 ina letter dated date the service determined that x is exempt from income_tax under sec_501 ina letter dated date the service ruled that the statutory merger of x into y will not adversely affect the status of as a title_holding_company described in sec_501 c or result in the imposition on x or y of any unrelated_business_income_tax under sec_511 through x represents that it has always been exempt from federal_income_tax under sec_501 of the code x requests the service to rule that the merger of x into y would not result in the recognition of ordinary_income by x under sec_1245 or sec_1250 a of the code if x can establish by adequate_records that the amount of depreciation or amortization allowed in computing unrelated_business_taxable_income has always been zero under sec_1245 and sec_1250 of the code certain gains on dispositions of depreciable or amortizable property are treated as ordinary_income and recognized notwithstanding any other provision of subtitle a income taxes including sec_501 plr-119807-98 if sec_1245 property is disposed of sec_1245 of the code generally provides that the amount by which the lower_of a the recomputed_basis of the property or b the amount_realized in the case of a sale exchange or involuntary_conversion or the fair_market_value of the property in the case of any other_disposition exceeds the adjusted_basis of the property is treated as ordinary_income this gain is recognized notwithstanding any other provision of subtitle a the term recomputed_basis is defined in sec_1245 of the code as meaning with respect to any property its adjusted_basis recomputed by adding thereto all adjustments reflected in the adjusted_basis on account of deductions whether in respect of the same or other_property allowed_or_allowable to the taxpayer or to any other person for depreciation or amortization sec_1245 of the code provides that for purposes of sec_1245 if the taxpayer can establish by adequate_records or other_sufficient_evidence that the amount allowed for depreciation or amortization for any period was less than the amount allowable the amount added for such period shall be the amount allowed sec_1_1245-2 of the income_tax regulations provides that in respect of property disposed of by an organization that is or was exempt from income taxes within the meaning of sec_501 of the code adjustments reflected in the adjusted_basis within the meaning of sec_1_1245-2 include only depreciation or amortization allowed_or_allowable i in computing unrelated_business_taxable_income as defined in sec_512 or ii in computing taxable_income of the organization or a predecessor organization for a period during which it was not exempt or by reason of the application of sec_502 sec_503 or sec_504 was denied its exemption if sec_1250 property is disposed of sec_1250 of the code generally provides that the applicable_percentage as defined in sec_1250 of the tower of i that portion of the additional_depreciation attributable to periods after date in respect of the property or ii the excess of the amount_realized in the case of a sale exchange or involuntary_conversion or the fair_market_value of the property in the case of any other_disposition over the adjusted_basis of the property is treated as gain that is ordinary_income this gain is recognized notwithstanding any other provision of subtitle a the term additional_depreciation is defined in sec_1250 of the code as meaning in the case of any property the depreciation_adjustments in respect of the property except that in the case of property held more than one year as meaning the depreciation_adjustments only to the extent that they exceed the amount of the o24e plr-119807-98 depreciation_adjustments that would have resulted if the depreciation_adjustments had been determined for each taxable_year under the straight_line method of adjustment the term depreciation_adjustments is defined in sec_1250 of the code as meaning in respect of any property all adjustments attributable to periods after date reflected in the adjusted_basis of such property on account of deductions whether in respect of the same or other_property allowed_or_allowable to the taxpayer or to any other person for exhaustion wear_and_tear obsolescence or amortization other than amortization under sec_168 as in effect before its repeal by the tax reform act of as in effect before its repeal by the tax_reform_act_of_1986 as in effect before its repeal by the revenue reconciliation act of or for purposes of the preceding sentence if the taxpayer can establish by adequate_records or other_sufficient_evidence that the amount allowed as a deduction for any period was less than the amount allowable the amount taken into account for such period shall be the amount allowed sec_1_1250-2 of the regulations provides that in respect of property disposed of by an organization that is or was exempt from income taxes within the meaning of sec_501 of the code the depreciation adjustment reflected in the adjusted_basis referred to in sec_1_1250-2 includes only adjustments allowed_or_allowable i in computing unrelated_business_taxable_income as defined in sec_512 or ii in computing taxable_income of the organization for a period during which it was not exempt or by reason of sec_502 sec_503 or sec_504 was denied its exemption based solely on the representations and the relevant law and regulations set forth above we conclude that the merger of x into y will not result in the recognition of ordinary_income by x under sec_1245 or sec_1250 of the code if x can establish by adequate_records that the amount of depreciation or amortization allowed in computing unrelated_business_taxable_income as defined in sec_5 a has always been zero except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-119807-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely kathleen reed senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
